Citation Nr: 1746213	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chin scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from October 1952 to October 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Board videoconference hearing in December 2016.  A transcript of the hearing is of record.

In February 2017, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by no worse than mild symptoms productive of functional impairment most comparable to occupational and social impairment of decreased work efficiency and ability to perform occupational tasks, with symptoms controlled without treatment.

2.  The evidence of record does not demonstrate that it is at least as likely as not that a chin scar is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for service connection for a chin scar have not been met.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Examinations were scheduled to assist the Veteran, as directed by the February 2017 remand, but the Veteran failed to report for scheduled VA examinations in March 2017.  As such, the adjudication of the claim for service connection for a chin scar, and the claim for a higher initial rating for PTSD, herein must be based on the evidence that is of record.  See 38 C.F.R. § 3.655(a), (b).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD has been assigned a 10 percent initial rating under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 10 percent is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

On VA examination in September 2009, it was noted that the Veteran was not currently receiving any mental health treatment.  He reported that his mood was pretty good at the present time.  He stated that his wife helped him a lot, and that he stayed cheerful most of the time.  With respect to his sleep, he used a CPAP machine which helped him achieve restful sleep.  He admitted that his short term memory was not very good.  He had a good appetite.  He stated that he can get emotional when talking about anything military.  He denied any suicidal ideation or attempts.  He denied any assaultive thoughts or history.  He was married and stated that he got along with his wife.  He was active socially.  On mental status examination, he was noted to be casually attired and appropriately groomed.  His mood was fairly euthymic and his affect was congruent with his mood.  His speech was logical and spontaneous and the rate and flow of his speech was within normal limits.  He was able to manage activities of daily living.  There was no evidence of delusions or hallucinations and they were denied by the Veteran.  He was not seen as dangerous to self or to others.  He was alert and well-oriented.  He was aware of recent events.  His remote memory was grossly intact.  His insight and judgement seemed fairly good.  The diagnosis was PTSD, chronic, mild.  A GAF score of 68 was assigned.  The examiner stated that it appeared that the Veteran's PTSD symptoms were much more severe over the years, but that the symptoms have mellowed out to a large degree where it really fit the category of mild.   

In light of the VA examination findings reported above, the Board finds that the Veteran's PTSD is appropriately rated at 10 percent.  The symptoms reported on the September 2009 VA examination report essentially reflect symptoms of a mild nature.  The examination report did not reflect symptoms such as depressed mood, anxiety, suspiciousness, panic attacks, or chronic sleep impairment which would indicate a higher 30 percent rating.  There is no evidence of any inability to perform occupational tasks or any decrease in social or occupational functioning beyond that covered by the 10 percent rating during the appeal period.

Therefore, the Board finds that the preponderance of the evidence is against assigning an initial rating in excess of 10 percent for PTSD.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection for Chin Scar

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for a chin scar.  He states that the scar resulted from an injury around May 1953 when the tailgate of a 2 1/2-ton cargo truck dropped on him and hit him in the chin.  

The Veteran's service treatment records are unavailable for review.  As a result, VA has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board highlights that the Veteran failed to report for a March 2017 VA examination in conjunction with his claim.  Thus, the claim must be decided based on the evidence of record.  38 C.F.R. §  3.655(b).  In this case, while the Veteran reports an in-service incident which resulted in a left chin scar there is no competent and credible medical evidence, or medical opinion, which relates a chin scar to his military service.  Thus, there is no basis to grant service connection in this instance.  Service connection for a left chin scar is denied.


ORDER

An initial evaluation in excess of 10 percent for PTSD is denied.

Service connection for a chin scar is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


